DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020, 04/06/2021, 04/13/2021 and 02/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted on 11/11/2020 are deemed acceptable for examination.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 8, 14, 19 and dependent claims thereof are rejected under USC §101, however the limitations distinguish over the prior art. The prior art does not teach alone nor in combination each and every limitation, specifically including “further comprising generating MLM tuning data indicative of whether the given flight path is one a safe flight route or an unsafe flight route in response to maneuvering the aerial vehicle according to the given flight path through adverse weather condition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states that “other sensor data generated by one or more non-weather sensors” and 
“the one or more non-weather sensors comprises at least one camera and the other sensor data comprises one or more camera images of the adverse weather condition”. The camera which has images of weather conditions is apparently being classified as a non-weather sensor. As the camera data is being used to detect the weather, this is understood as a weather sensor, therefore the claim is undefined. To further prosecution claim 2 will be understood as “The system of claim 1, wherein the MLM model is further programmed to generate the maneuver data based on other sensor data generated by one or more 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In step 1 of the §101 analysis the claims 1-12, 19 and 20 is found to be directed toward an Apparatus and claims 13-18 are found to be direction towards a method. 
	Step 2A Prong One: Judicial Exception? Yes. Claim 1 recites “generate maneuver data identifying a plurality of flight paths for maneuvering an aerial vehicle through an adverse weather condition and a flight path confidence score for each flight path of the plurality of flight paths based on at least weather sensor data characterizing the adverse weather condition, wherein the flight path confidence score for each flight path of the plurality of flight paths is indicative of a probability of successfully maneuvering the aerial vehicle through the adverse weather condition according to a respective flight path”, “evaluate each flight path confidence score for each flight path relative to a flight path confidence threshold to identify a given flight path of the plurality of flight paths through the adverse weather condition that poses a least amount of structural risk to the aerial vehicle”, which analyzed under Step 2A Prong One, is understood as reciting a mental process. Other than reciting “a machine learning maneuver (MLM) model executing on a processor on an aerial vehicle”, and “a maneuver decision engine executing on the processor on the aerial vehicle” which are understood as a general purpose computing device, nothing in the claim element precludes the step from being practically performed in the human mind.  The mere nominal recitation of a generic computing device does not take the claim out of the mental processes grouping. As a simplistic example, one could generate ranking of paths based on weather conditions and select a path based on the ranking. While the calculations of the limitations could be complex, there is nothing in the claims that requires the complexity beyond the performance of the human mind.
	Step 2A Prong Two: Integrated into a practical application? No.  The claim also recites additional elements of a machine learning maneuver (MLM) model executing on a processor on an aerial vehicle”, and “a maneuver decision engine executing on the processor on the aerial vehicle” which are understood as a general purpose computing device, which analyzed under Step 2A Prong Two, is understood as a generic processor. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	Step 2B: Claim provides an Inventive Concept? No.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering/analyzing data and use of a generic computer do not provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more ( I.e., an inventive concept) to the abstract idea.

	Claims 2-10 recite “generate the maneuver data based on other sensor data generated by one or more non-weather sensors of the aerial vehicle”, “generate the maneuver data based on flight mission data characterizing a level of importance of a mission being implemented by the aerial vehicle”, “evaluate each flight path confidence score for each flight path relative to the flight path confidence threshold to identify at least two flight paths of the plurality of flight paths through the adverse weather condition that is greater than the flight path confidence threshold”, “evaluate the flight mission data indicative of the level of importance of the mission being implemented by the aerial vehicle relative to a mission importance threshold”, “select a respective flight path from the at least two flight paths of the plurality of flight paths through the adverse weather condition based on the evaluation of the flight mission data relative to the mission importance threshold”, “select the respective flight path from the at least two flight paths based on the evaluation indicating that the level importance of the mission is greater than the mission importance threshold, wherein the respective flight path corresponds to the given flight path”, generate flight control data in response to identifying the given flight path, the flight control data characterizing flight control commands for the aerial vehicle for maneuvering the aerial vehicle according to the given flight path through the adverse weather condition”, “generate MLM tuning data indicative of whether the given flight path is one a safe flight route or an unsafe flight route in response to maneuvering the aerial vehicle according to the given flight path through adverse weather condition”, “generate updated maneuver data based on updated weather sensor data characterizing the subsequent adverse weather condition, the updated maneuver data identifying a plurality of new flight paths through the subsequent adverse weather condition and a corresponding path confidence score for each new flight path”, “evaluate structural data generated by one or more structural sensors characterizing a structural integrity of the aerial vehicle relative to a structural integrity threshold in response to maneuvering the aerial vehicle through the adverse weather condition to determine whether the given flight path through the adverse weather condition is to be identified as one of the safe flight route or the unsafe flight route, wherein the given flight path is identified as the safe flight route in response to the structural data being less than the structural integrity threshold and the given flight path is identified as the unsafe flight route in response to the structural data being greater than the structural integrity threshold” which analyzed under Step 2A Prong One, is understood as reciting a mental process. The claims also recite “camera” which is used for mere data gathering, which analyzed under Step 2A Prong One is understood as insignificant extra solution activity. The claim also recites additional elements of “a camera”, which analyzed under Step 2A Prong Two, is understood as a generic recited data gathering instrument performing it’s normal function. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data, use of known parts to provide their known functions of gathering data, do not provide an inventive concept.

	
	
	Examiner suggests an additional limitation includes the a control limitation such as “cause the aerial vehicle to maneuver according to the given flight path through the adverse weather condition” [0006 – specification) may overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaurepaire et al. (US 20200286391 A1), hereinafter Beaurepaire.

Regarding claim 1, Beaurepaire discloses a system comprising:
	a machine learning maneuver (MLM) model (Fig. 2, 211 “ Machine Learning Model”) executing on a processor (Fig. 12, 1202 “processor”) on an aerial vehicle ([0028] “FIG. 14 is a diagram of a mobile terminal (e.g., handset or aerial vehicle or part thereof) that can be used to implement an embodiment”), the MLM model being programmed to generate maneuver data identifying a plurality of flight paths ([0047] “risk-related related data on the flight path (e.g., one or more candidate 3D routes or flight paths between the origin and distance)”) for maneuvering an aerial vehicle through an adverse weather condition ([0047] –[0051] “Risk-related data or risk factors can include but is not limited to at least one of any the following risk factors … Weather data”) and a flight path confidence score for each flight path of the plurality of flight paths based on at least weather sensor data characterizing the adverse weather condition ([0047] –[0051] “Risk-related data or risk factors can include but is not limited to at least one of any the following risk factors … Weather data”), wherein the flight path confidence score for each flight path of the plurality of flight paths is indicative of a probability of successfully maneuvering the aerial vehicle through the adverse weather condition according to a respective flight path ([0047] the risk factor characterizes the relative safety/probability of successfully maneuvering ; and
	a maneuver decision engine executing on the processor on the aerial vehicle, the maneuver decision engine being programmed to evaluate each flight path confidence score for each flight path relative to a flight path confidence threshold to identify a given flight path of the plurality of flight paths through the adverse weather condition that poses a least amount of structural risk to the aerial vehicle ([0062] “In step 305, the routing module 201 determines the 3D route/flight path to use or recommend from the one or more evaluated candidate 3D routes based on computing that the risk-related data for the determined 3D route meets a risk threshold. In other words, the routing module 201 uses the aggregated risk-related data to compute a route with acceptable risk parameters. If more than one 3D route or flight path meets the risk threshold, the routing module 201 can then use additional criteria to select or rank the route/flight paths. For example, the 3D route/flight path with the minimum risk level over its entire length can be selected”. [0056] “can increase the risks of potential collisions with obstacles or of deviating from planned flight paths into unknown areas” shows that structural risk such of that of a collision is accounted for as a risk factor)).

Regarding claim 2, Beaurepaire teaches the system of claim 1, wherein the MLM model is further programmed to generate the maneuver data based on other sensor data generated by one or more ([0111] “The aerial vehicle 101 many include any number of sensors including cameras”. [0039] “the virtual obstacle object is a combination of risks composed of one or more risk factors (e.g., sometimes invisible) associated with a corresponding area of interest including but not limited to: [0034] Population or people density (see further description below for embodiments for determining population density); [0035] Electromagnetic fields; [0036] Absence of GPS or other location signals; [0037] Winds or other weather conditions;”)

Regarding claim 3, Beaurepaire discloses the system of claim 2, wherein the MLM model is further programmed to generate the maneuver data based on flight mission data characterizing a level of importance of a mission being implemented by the aerial vehicle ([0062] “the 3D route/flight path with the minimum risk level over its entire length can be selected. In another use case, the shortest or quickest route meeting risk thresholds can be selected”. Instead of minimizing risk, risk can be below a threshold and other parameters such as importance of arriving on time, can be used to prioritize route).

Regarding claim 4, Beaurepaire  discloses the system of claim 3, wherein the maneuver decision engine is further programmed to:
	evaluate each flight path confidence score for each flight path relative to the flight path confidence threshold to identify at least two flight paths of the plurality of flight paths through the adverse weather condition that is greater than the flight path confidence threshold ([0062] “determines the 3D route/flight path to use or recommend from the one or more evaluated candidate 3D routes based on computing that the risk-related data for the determined 3D route meets a risk threshold”);
	evaluate the flight mission data indicative of the level of importance of the mission being implemented by the aerial vehicle relative to a mission importance threshold ([0062] " shortest or quickest route meeting risk thresholds”); and
	select a respective flight path from the at least two flight paths of the plurality of flight paths through the adverse weather condition based on the evaluation of the flight mission data relative to the mission importance threshold ([0062] “the shortest or quickest route meeting risk thresholds can be selected”).

Claim 13 is the method of using the system of claim 1, the limitations are substantially similar and rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Piasecki (US 10831192 B1).

Regarding claim 5, Beaurepaire  discloses the system of claim 4.
	Beaurepaire   does not disclose wherein the maneuver decision engine is programmed to select the respective flight path from the at least two flight paths based on the evaluation indicating that the level importance of the mission is greater than the mission importance threshold, wherein the respective flight path corresponds to the given flight path.
	
	Piasecki teaches wherein the maneuver decision engine is programmed to select the respective flight path from the at least two flight paths based on the evaluation indicating that the level importance of the mission is greater than the mission importance threshold, wherein the respective flight path corresponds to the given flight path (Col. 4, ll. 10-17 “the control system evaluates a plurality of flight paths each of which will allow the flight module to complete the mission. The control system selects a flight path to achieve the mission consistent with the priority, urgency, risk tolerance and cost tolerance of the mission”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a flight path based on the mission priority as taught by Piasecki in selecting the path of Beaurepaire . One of ordinary skill in the art would have been motivated to achieve the mission consistent with the priority (Piasecki Col. 4, ll. 10-17).

Regarding claim 6. Beaurepaire in view of Piaseki teaches the system of claim 5, Beaurepaire teaches wherein the maneuver decision engine is further programmed to generate flight control data in response to identifying the given flight path, the flight control data characterizing flight control commands for the aerial vehicle for maneuvering the aerial vehicle according to the given flight path through the adverse weather condition ([0068] “After generating the route, the route or multiple candidate routes can be transmitted to the aerial vehicle or drone or a device of the vehicle operator (e.g., UE 107 via an application 119 for controlling the aerial vehicle 101) for selection or execution by the aerial vehicle 10”).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Piasecki and Neumann (US 11215467 B1).

Regarding claim 7, Beaurepaire in view of Piasecki teaches the system of claim 6.
	Beaurepaire does not teach wherein the MLM model is generated by an MLM algorithm based on learned weather maneuver data to generate the MLM model, the learned weather maneuver data characterizing a plurality of past weather conditions and associated maneuvers implemented by one or more aerial vehicles with respect to corresponding past weather conditions of the plurality of past weather conditions.

	Neumann teaches wherein the MLM model is generated by an MLM algorithm based on learned weather maneuver data to generate the MLM model, the learned weather maneuver data characterizing a plurality of past weather conditions and associated maneuvers implemented by one or more aerial vehicles with respect to corresponding past weather conditions of the plurality of past weather conditions ( Col. 13, ll. 45-55 “One or more tables may include, without limitation, a predicted path table 420 which may contain one or more inputs identifying one or more categories of data, for instance subsets of physical transfer paths, effectiveness of previous paths, and the associated effects of weather, traffic, and the like, on predicted paths with regard to training and/or generation of objective functions, machine-learning models, scoring functions, ranking functions, and/or geolocation instructions as a result of, for instance and without limitation, outputting elements and/or other path data input elements”).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to learn weather maneuver data characterizing a plurality of past weather conditions as taught by Neumann in selecting the path of Beaurepaire based on weather conditions. One of ordinary skill in the art would have been motivated to determine how predicted routes may change in reaching particular areas (Neumann Col. 13, ll. 55-65).


13. A method comprising:
providing at least weather sensor data characterizing an adverse weather condition to a machine learning maneuver (MLM) model executing on a processor on an aerial vehicle to generate maneuver data identifying a plurality of flight paths for maneuvering the aerial vehicle through an adverse weather condition and a flight path confidence score for each flight path of the plurality of flight paths, wherein the flight path confidence score for each flight path of the plurality of flight paths is indicative of a probability of successfully maneuvering the aerial vehicle through the adverse weather condition according to a respective flight path;
evaluating each flight path confidence score for each flight path relative to a flight path confidence threshold to identify at least two flight paths of the plurality of flight paths through the adverse weather condition;
selecting a given flight path from the at least two flight paths through the adverse weather condition that poses a least amount of structural risk to the aerial vehicle; and
generating flight control data in response to selecting the given flight path, the flight control data characterizing flight control commands for the aerial vehicle for maneuvering the aerial vehicle along the given flight path through the adverse weather condition.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668